GARRETT, Judge,
concurring specially.
I proposed the following opinion:
We deny the public defender’s Anders motion to withdraw. Our required review of the record indicates that the trial court’s imposition of costs raises non-frivolous issues. State v. Causey, 503 So.2d 321, 322 (Fla.1987). We direct the public defender to file its brief within thirty days of this opinion.
The majority in essence adopts the proposed opinion but allows the public defender’s Anders brief to serve as appellant’s initial brief. If given the opportunity to file an additional brief, the public defender may very well re-file its Anders brief as the initial brief, but that decision should be made by the assigned public defender, not this court. An Anders brief seeks to avoid *754a legal fight while an initial brief is the first appellate punch; we should not equate them.